Town New Dev. Sales & Mktg. LLC v Price (2015 NY Slip Op 03262)





Town New Dev. Sales & Mktg. LLC v Price


2015 NY Slip Op 03262


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Acosta, J.P., Saxe, Moskowitz, Richter, Feinman, JJ.


14846 653281/13

[*1] Town New Development Sales & Marketing LLC, et al., Plaintiffs-Respondents,
vCharles Reid Price, Defendant-Appellant.


Cole Hansen Chester LLP, New York (Michael S. Cole of counsel), for appellant.
Matalon Shweky Elman PLLC, New York (Joseph L. Matalon of counsel), for respondents.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered August 29, 2014, which, inter alia, denied defendant's motion to amend his answer and to compel discovery, and granted plaintiff's cross motion to dismiss defendant's first counterclaim, unanimously affirmed, without costs.
Since the parties have a written, fully integrated agreement with a merger clause that covers defendant's compensation in detail, defendant cannot introduce parol evidence to prove a prior agreement with regard to his compensation (see Schron v Troutman Sanders LLP, 20 NY3d 430, 436 [2013]). Accordingly, the motion court properly dismissed the first counterclaim and the proposed amendment to that counterclaim. It also follows that defendant's motion to compel discovery in support of the first counterclaim was properly denied. In any event, the motion was defective, since it sought to compel the depositions of named employees of the corporate plaintiffs, without a showing that the corporate designee was not knowledgeable or did not possess all information (see Defina v Brooklyn Union Gas Co., 217 AD2d 681 [2d Dept 1995]).
We have considered defendant's remaining contentions, including that the cross motion to dismiss was defective because it was not supported by an affidavit on personal knowledge, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK